Phillips, J. The appellant not being a party to the record, if it desired to be let in to defend, it should have personally made application therefor. T. W. & W. Ry. Co. v. Beggs, 85 Ill. 80; The Mercantile Insurance Co. v. Jaynes et al., 87 Ill. 199; Lawrence v. Lane, 4 Gilm. 354. The suggestion of the solicitors of defendants to the petition did not make appellant a party. Mercantile Insurance Co. v. Jaynes et al., supra. Rot being a party to the proceedings the right of appeal did not exist. The appeal is dismissed. Appeal dismissed.